Citation Nr: 1445061	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-14 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUES

1.  Entitlement to service connection for pes planus (flat feet).

2.  Entitlement to service connection for an umbilical hernia.



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from March 1988 to March 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014 the case was remanded for further development.

Subsequent to the April 2014 supplemental statement of the case (SSOC), additional VA treatment records were associated with the Veteran's electronic record.  A review of the additional evidence found it to be cumulative and not material.  It is cumulative in that it affirms that the Veteran has pes planus (a fact not in dispute); it is not material in that it has no bearing on the remaining question to be resolved, i.e., the etiology of the Veteran's pes planus.  Therefore, the additional evidence does not require solicitation of a waiver or return to the RO for their initial consideration.


FINDINGS OF FACT

1.  Pes planus was not manifested in, and is not shown to be related to, the Veteran's service.

2.  An umbilical hernia was not manifested in service, and the preponderance of the evidence is against a finding that the Veteran's  umbilical hernia is related to his service or to an event therein.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral pes planus is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Service connection for an umbilical hernia is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A July 2009 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

Copies of the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and pertinent postservice treatment records are associated with the record.  The RO arranged for VA examinations for pes planus in April 2010 and March 2014 (the latter pursuant to the Board's January 2014 remand).  Considered together, the examination reports contain sufficient specific clinical findings and informed discussion of the pertinent history and features of the pes planus to constitute probative evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Regarding the claim of service connection for an umbilical hernia, the Board finds that a VA examination is not necessary.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United Stated Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.159(c)(4) provides that an examination or opinion is necessary if the evidence of record: 1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and 2) establishes that the Veteran suffered an event, injury, or disease in service; 3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but 4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim. The Court noted that the third prong of 38 C.F.R. § 3.159(c)(4) is a low "threshold" standard.  There is no competent evidence that suggests the Veteran's umbilical hernia may be related to his service. Consequently, even the "low threshold" standard of McLendon is not met, and an examination (to secure a nexus opinion) is not warranted.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a current disability; incurrence or aggravation of a disease or injury in service; and a nexus between the claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Pes Planus

The Veteran contends that his pes planus resulted from the extensive walking and marching in service.

The Veteran's STRs note a March 1990 complaint of bilateral foot pain following a road march.  He denied a history of foot problems associated with fallen arches; the assessment was bruised feet.  He declined a service separation examination. 

A March 2009 VA treatment record notes the Veteran sought treatment for painful fallen arches.  Findings included painful depressed medial longitudinal arch with excessive foot pronation.  The assessment was pes planovalgus; custom orthotics were suggested.

A June 2009 VA treatment record notes the Veteran's complaint of painful fallen arches; he reported that the pain had subsided slightly since he started wearing contract shoes.  A July 2009 VA treatment record notes ongoing treatment for pes planovalgus and that the Veteran reported still experiencing constant pain, particularly in the mornings; it was noted that he could have an element of peripherial neuropathy from alcohol consumption.  VA treatment records since 2009 show ongoing treatment for bilateral foot pain and pes planus, with orthotics provided.

July 2009 statements by the Veteran note that due to his foot disability, he was unable to stand throughout his daughter's graduation and that he used to enjoy walks with his fiancé, but can no longer walk long distances due to foot pain.  He indicated that he did extensive walking in service which caused his current foot problem.  He had orthotics provided by VA, but continued to experience pain.

On August 2009 VA general examination, the Veteran reported bilateral foot pain.  It was noted that February 2009 x-rays did not show any acute changes, but that the Veteran did have pes planus bilaterally and could have peripheral neuropathy secondary to heavy alcohol use. 

In his May 2012 substantive appeal, the Veteran alleged that in service, he was misdiagnosed by a person not qualified to diagnose his foot condition. 

On July 2013 VA examination, the examiner noted a diagnosis of bilateral pes planus.  The Veteran reported having bilateral flat feet since service and complained of continued pain as well as intermittent numbness secondary to peripheral neuropathy.  The examiner noted the Veteran's constant use of orthotics.  The examiner opined that it was less likely than not that the Veteran's pes planus is related to his service as flat feet are  common in the population and unlikely secondary to service. 

On March 2014 VA examination, the Veteran reported experiencing bilateral foot pain for 20 years and that he walked with a cane.  The examiner noted a diagnosis of bilateral pes planus, relieved by arch supports.  The examiner opined that it was less likely than not that the Veteran's pes planus is related to service as pes planus has an idiopathic etiology and is a physiologic variant present in 20% to 25% of the population and not the result of marching or walking.  The examiner noted the Veteran's complaints of foot pain in service and that this was diagnosed as "bilateral bruised feet."  The examiner also noted the Veteran's peripheral neuropathy. 

The Board finds that the March 2014 VA examiner's opinion merits substantial probative weight; it reflects consideration of the Veteran's complete medical history and his statements in the record, and includes an explanation of rationale.

Pes planus was not diagnosed in service or postservice until approximately 2009, some 17 years after the Veteran's separation from active duty.  Notably, when the Veteran was seen for foot complaints in service pes planus was not diagnosed, and the Veteran denied a history of arch problems.  Thus, contemporaneous records contradict, and do not support his allegation.  The Veteran has not reported seeking foot treatment postservice (as would be expected with a significant longstanding bilateral foot problem) prior to approximately 2009.  Reasonably, a continuous significant foot disability that began in service and persisted would have been evaluated/treated sooner than 17 years postservice (as shown here, and acknowledged) by the Veteran).  Consequently, the Board finds that service connection for pes planus on the basis that it became manifest in service and has persisted since is not warranted.  

What remains for consideration is whether the Veteran's pes planus may otherwise be related to his service/activities therein.  In the absence of credible evidence of onset in service and continuity of symptoms since, the etiology of pes planus (whether recently noted such pathology may be related to remote events in service), becomes a medical question that requires medical knowledge/training.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral pes planus.  There is no objective evidence of pes planus in service.  While the Veteran was seen for foot pain following a march in service, the diagnosis then was bruised feet, the Veteran specifically denied having an arch problem.  The only medical evidence that directly addresses the matter of a nexus between the Veteran's pes planus and his service, and includes adequate supporting rationale, is the report of the March 2014 VA examination [the July 2013 examination did not include adequate rationale], when the examiner opined that the Veteran's bilateral foot complaints are unrelated to his service.  The physician noted the history of the disability and thoroughly explained the rationale for the opinion (noting that the foot pain complaints in service were related to bruised feet-not pes planus- and that pes planus does not result from marching or walking.  The Board finds this evidence highly probative in the matter at hand (as the examiner is a trained medical professional qualified to provide it and cites to supporting factual data).  Because there is no competent (medical opinion/treatise) evidence to the contrary, the Board finds the March 2014 VA examiner's opinion persuasive.  The Veteran's own assertions relating his current bilateral pes planus to service/events therein are not competent evidence; he is a layperson, and does not cite to supporting medical opinion, or medical literature or treatise evidence.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for pes planus.  Accordingly, the appeal in this matter must be denied.

Umbilical Hernia

The Veteran contends that he sustained an umbilical hernia as a result of a motor vehicle accident during night maneuvers in service.  His STRs are silent for findings, complaints, or treatment related to a hernia.  His service personnel records contain no mention of a motor vehicle accident such as he describes.

A March 2009 VA treatment record notes a diagnosis of a periumbilical hernia and that the Veteran reported a history of experiencing related symptoms for 10 to 15 years.  An April 2009 ultrasound confirmed the diagnosis of a periumbilical hernia, and in May 2009, the Veteran underwent an epigastric hernia repair with mesh.

A July 2009 statement by the Veteran indicates that he had been experiencing stomach pain as a result of a hernia.  He related that while stationed in Baumholder, Germany, he was involved in night maneuvers when his vehicle rolled down an embankment causing the cargo in the vehicle to land on him.  He had to strain to free himself and then help turn his vehicle over (which caused the hernia).  He reaffirmed these allegations in an October 2009 statement. 

A September 2009 response to an RO request for information under the Personnel Information Exchange System (PIES) is to the effect that there are no records showing the Veteran was involved in an accident while stationed in Baumholder, Germany. 

It is not in dispute that the Veteran has a history of an umbilical hernia which was repaired in May 2009.  However, his STRs do not contain any mention of abdominal problems, and the Veteran declined a separation examination.  This record at least suggests that if the Veteran was involved in a motor vehicle accident in service, it did not result in any significantly disabling pathology.  

The only evidence indicating that the Veteran was involved in a motor vehicle accident in service which caused his umbilical hernia consists of his own account.  While the Veteran's account of such an injury in service is not inherently implausible, weighing all evidence bearing on the credibility of the account, the Board finds it lacking in credibility and probative value.  

Official records provide no corroboration for an accident involving an overturned military vehicle (with injury to military personnel) as the Veteran alleges.  A January 2014 letter advised the Veteran of the opportunity to present corroborating evidence of such event, to include any lay or "buddy statements.  The Veteran's only response was in a March 2014 statement clarifying that he seeks service connection for an umbilical (not hiatal) hernia and that it was caused by a Humvee accident on field exercises.

It is also noteworthy that the initial clinical notation of complaints related to an umbilical hernia is in March of 2009 (about 17 years postservice).  The lengthy postservice interval before the initial clinical notation of an umbilical hernia is of itself a factor for consideration against the claim.  It does not appear logical that an umbilical hernia in existence for 17 years would not have been noted until a mere 2 months before its repair.  Consequently, the Board rejects as not credible the Veteran's account that he has had an umbilical hernia ever since onset in remote service.

The Veteran's lay assertions that his hernia is related to an accident in service are not competent evidence.  Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, absent continuity of symptoms, the matter of a nexus between a recently documented umbilical hernia and remote service/events therein is a medical question beyond the scope of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Where that leaves this claim is that while the Veteran has satisfied the initial threshold requirement for establishing service connection (evidence of the disability claimed), he has adequately show a related injury or disease in service or a nexus between the current postoperative umbilical hernia and service.  The Board observes that without credible evidence of a related injury in service there cannot be probative evidence of a nexus between the current hernia and such injury. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Therefore, the reasonable doubt doctrine (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102) does not apply; the appeal seeking service connection for a [postoperative] umbilical hernia must be denied.


ORDER

The appeal seeking service connection for bilateral pes planus is denied.

The appeal seeking service connection for an umbilical hernia is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


